DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 is directed to a computer readable storage medium, which is non-statutory unless claimed as a non-transitory storage medium readable. The specification doesn' t specify a computer readable storage medium as a non-transitory computer readable medium. Thus one of ordinary skill in the art can interpret the claims as transitory forms of computer readable media. (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-9, 12-14 and 16-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a training signal" and claims in 3-5 and 7-9 all recite “a training signal” which makes the claims vague and indefinite. It is unclear as to whether the training signals recited in claims 3-5 and 7-9 are the same training signals as claim 1 or wholly different signals. Same reasoning is applied to claims 10 along with claims 12-14 and 16-18. Further clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/006537 A2 herein WO.
Claim 1, WO discloses a beam training method (0126, "Figure 19 is a diagram of an example 1900 AP-directed single AP training and feedback procedure."), wherein the method comprises:
performing, by a transmit device, clear channel assessment on sectors corresponding to an antenna of the transmit device (0137, "Figure 22 is a diagram of an example 2200 sectorized clear channel assessment (CCA) and omni- directional CCA procedure. CCA requirements may be defined to avoid interference or collision for sectorized transmissions."); and
sending, by the transmit device in a sector whose result of clear channel assessment is idle, a training signal to a receive device, wherein the training signal is used to perform beamforming training on the antenna (0126, "AP1 1920 may transmit an NOP announcement 1945, then a series of NDPs 1947, one for each sector to be discovered.").

Claim 2, WO discloses wherein before the performing, by a transmit device, clear channel assessment on sectors corresponding to an antenna, the method further comprises: performing, by the transmit device, clear channel assessment on an omnidirectional channel corresponding to the antenna (0088); and if a result of the clear channel assessment on the omnidirectional channel corresponding to the antenna is busy, performing, by the transmit device, the clear channel assessment on the sectors corresponding to the antenna (0088, 0137).

Claim 3, WO discloses wherein after duration of the clear channel assessment on the sectors corresponding to the antenna reaches preset duration (0080), the method further comprises: switching, by the transmit device, from performing the clear channel assessment on the sectors corresponding to the antenna to performing clear channel assessment on an omnidirectional channel corresponding to the antenna (0080, 0126); and when a result of the clear channel assessment on the omnidirectional (0088, 0126).

Claim 4, WO discloses wherein a training signal sent in an idle sector carries a first indicator bit, and the first indicator bit is used to indicate a sector identifier of the sector from which the training signal is sent (Fig. 12: 1220).

Claim 5, WO discloses wherein a training signal sent in an idle sector carries a second indicator bit, and the second indicator bit is used to indicate a quantity of sectors in which no training signal has been sent among the sectors corresponding to the antenna (0088, 0137).

Claim 6, WO discloses wherein the performing, by a transmit device, clear channel assessment on sectors corresponding to an antenna of the transmit device comprises: sequentially performing, by the transmit device, clear channel assessment on all the sectors corresponding to the antenna (0080, 0143).

Claim 7, WO discloses wherein after the sending a training signal to a receive device, the method further comprises: sending, by the transmit device in the sector with best transmitted signal quality, a training signal to N sectors corresponding to an antenna of the receive device (0079), to perform receive beam training or receive beam refinement on the receive device, wherein N is a positive integer (0079, 0080).

(0079, 0080), a training signal to N sectors corresponding to an antenna of the receive device, wherein N is a positive integer (0080).

Claim 9, WO discloses wherein after the sending a training signal to a receive device, the method further comprises: receiving, by the transmit device in the sectors corresponding to the antenna, a training signal from the receive device, and using a sector with best received signal quality as a best receive sector of the antenna of the transmit device (0149-0150).

Claim 10, as analyzed with respect to the limitations as discussed in claim 1. WO discloses a communication device, a processor, a transceiver and an antenna (0157, since an access point is disclosed thus a radio frequency communication device which conventionally includes a processor, transceiver and antennae).

Claim 11, as analyzed with respect to the limitations as discussed in claim 2.
Claim 12, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 13, as analyzed with respect to the limitations as discussed in claim 4.
Claim 14, as analyzed with respect to the limitations as discussed in claim 5.
Claim 15, as analyzed with respect to the limitations as discussed in claim 6.

Claim 17, as analyzed with respect to the limitations as discussed in claim 8. 
Claim 18, as analyzed with respect to the limitations as discussed in claim 9. 

Claim 19, WO discloses a chip system, comprising a processor, a memory, and a communications unit, wherein the memory, the communications unit, and the a processor are interconnected by using a line, the a memory stores an instruction, and the instruction is executed by the processor (0157, interpreted as a board system, which is conventional, in communication devices such as access points and cell phones) to perform operations performed by the communication device in the method according to claim 1 .

Claim 20, WO discloses a computer readable storage medium, comprising an instruction, wherein when the instruction runs on a computer (0157), the computer is enabled to perform the method according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468